Citation Nr: 0102007	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Leighton Cornett, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
June 1946 to October 1949.  He died in August 1995.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the appellant's claim of entitlement to 
accrued benefits based on the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
congestive heart failure and also denied service connection 
for the cause of the veteran's death.

At a RO hearing held in December 1996, the appellant withdrew 
the issue of entitlement to accrued benefits based on the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for congestive heart failure.  The 
appellant raised the issue of entitlement to compensation for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.

This case was previously before the Board in May 1997, at 
which time the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and remanded the claim of entitlement to 
service connection for the cause of the veteran's death 
brought under the provisions of 38 U.S.C.A. § 1151.  The 
actions requested in that remand have been undertaken and the 
claim now returns to the Board for appellate consideration.


FINDINGS OF FACT

1.   The veteran died in August 1995 at age 67; the cause of 
death was myocardial infarction.  There was no autopsy 
performed.

2.  There is no competent medical evidence linking the cause 
of the veteran's death to VA medical treatment, and no 
competent evidence demonstrating that any additional 
disability resulted from VA medical treatment or contributed 
substantially or materially to the cause of his death.

CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death based on VA medical treatment have not been met.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.

In the interest of clarity, the Board will briefly review 
relevant law, regulations and Court decisions; review the 
factual background of this case; and analyze the claim and 
render a decision.

Pertinent Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the appellant's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

As noted above, under 38 U.S.C.A. § 1151, "additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected".  Accordingly, 
a veteran's death may be compensated under 38 U.S.C.A. § 1151 
if VA medical treatment either caused or contributed 
substantially or materially to cause death.

Factual Background

As noted above, the veteran served from June 1946 to October 
1949 in the United States Navy.  The death certificate 
discloses that the veteran died at age 67 in August 1995 from 
myocardial infarction.  There were no other conditions or 
underlying causes of death noted on the death certificate.  
An autopsy was not performed.  At the time of the veteran's 
death, he had no service-connected disabilities.  

VA medical records reflect that the veteran was hospitalized 
in November 1975 due to a chief complaint of incisional 
hernias which were scheduled for repair.  It was noted that 
in December 1974 he had undergone an exploratory laparotomy 
due to small bowel obstruction which was complicated by a 
Clostridium wound infection.  It was noted that the veteran 
had been doing well since that time with normal bowel 
movements and had been eating well.  The report indicated 
that the veteran presented to the surgical clinic with 
incisional hernias in his upper midline and having lost 18 
pounds during a 1 1/2 month period.  Elevated blood glucose 
levels were identified during hospitalization.  On November 
6, 1975 he underwent repair of his incisional hernias with 
wire sutures.  The discharge report indicated that the wound 
healed well and that the veteran was discharged on November 
15, 1975 at which time he was afebrile and eating well 
without wound problems.  Final diagnoses were incisional 
hernias, adult onset diabetes and possible left ulnar nerve 
neuropathy.   

The veteran was also hospitalized at a VA facility in March 
1976 due to complaints of increasing frequency of disabling 
syncopal episodes.  A lumbar puncture was performed.  The 
veteran was discharged in April 1976 at which time the 
diagnoses were: chronic lymphocytic leukemia; diabetes 
mellitus; paroxysmal dizzy spells of undetermined etiology, 
possible transient ischemic attacks; tinnitus and 
hypertension.  It was noted that due to chronic lymphocytic 
leukemia (CLL) and diabetes, the veteran was considered a 
compromised host and would be treated with 18 months of 
Isoniazid.  The report stated that the veteran was discharged 
in good condition, but still symptomatic.

Upon VA examination conducted in June 1976, the veteran's 
complaints included dizzy spells and blackouts: diabetes, 
first diagnosed at William Beaumont Army Hospital in 1974: a 
ruptured operational scar, repaired in November 1975 with no 
recurrence of hernia; no digestive complaints and multiple 
subcutaneous nodules of the forearms, thighs and chest.  X-
ray films of the chest taken in March 1976 revealed no 
evidence of active lung disease, active pulmonary conditions, 
or chest neoplasm.  Physical examination of the respiratory 
system was normal.  Diagnoses of CLL, controlled; diabetes 
mellitus, controlled on diet alone; history of surgical 
repair of bleeding ulcer in 1974; no evidence of ventral 
hernia and no hypertension found, were made.  

In December 1994, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  He 
stated that since March 1994 he had been diagnosed and 
treated for pneumonia by the VAMC in Bonham, Texas.  He 
indicated that in July 1994 while on a trip, he became very 
ill and was diagnosed with congestive heart failure and 
indicated that thereafter he returned to the VAMC in Bonham, 
Texas and was told that it was not congestive heart failure, 
but pneumonia.  He stated that in August 1994 he had another 
episode which was treated at a private medical center at 
which time he was told he had congestive heart failure.  

VA medical records dated in 1993 and 1994 were received in 
March 1995.  The records showed that in May 1993, the veteran 
was hospitalized for a day due to complaints of lower 
abdominal pain with pressure and burning in the suprapubic 
area.  While hospitalized, he underwent a kidney ultrasound 
biopsy and abdominal ultrasound which showed massive 
splenomegaly, hydronephrosis and multiple cysts on the right 
kidney.  The discharge diagnoses included: an abdominal mass, 
possible splenomegaly; hematuria; a history of CLL; 
hyperglycemia; and a history of myocardial infarction in 
1985.  

VA records further include a radiology report of the chest 
dated in late May 1994 which revealed that the cardiac size 
was enlarged and that there was pulmonary congestion.  An 
impression of congestive heart failure was made.  Later in 
May 1994, X-ray films revealed right pulmonary congestion, 
chronic obstructive pulmonary disease (COPD), chronic 
emphysematous changes and old granulomatous process involving 
both lungs.  

The veteran was hospitalized in late May 1994 because he 
though he had walking pneumonia.  The veteran's medical 
history was reviewed and a smoking history of a pack a day 
was noted.  The veteran was given antibiotics and was 
discharged the following day.  The discharge summary showed 
that the conditions treated included possible pneumonia and 
early congestive heart failure.  

VA records reflect that in June 1994, the veteran was seen 
due to complaints of coughing and shortness of breath and 
reporting that walking pneumonia had been diagnosed 2 weeks 
previously.  The entry revealed that the veteran had been 
treated 3-4 weeks previously for "possible pneumonia" and 
early congestive heart failure.  Impressions of acute 
purulent bronchitis: chronic, controlled lymphocytic leukemia 
and possible early congestive heart failure (CHF) were made.  
The records show that he was hospitalized for one day in late 
June 1994 for treatment of CHF and a lower respiratory 
infection.  A radiology report dated in late June 1994 showed 
that the cardiac size was within normal limits and that 
arteriosclerotic changes involving the aorta were seen.  An 
impression of resolving CHF was made.  

VA medical records show that the veteran was hospitalized in 
July 1994 due to symptoms of shortness of breath and 
paroxysmal nocturnal dyspnea.  He was treated for congestive 
heart failure and COPD while hospitalized.  An August 1994 
entry shows that the veteran had been at a family reunion and 
required medical treatment during his visit resulting in 
diagnoses of arteriosclerotic heart disease with congestive 
heart failure, pulmonary edema and CLL.  At that time it was 
noted that he had been discharged in good condition.  
Assessments of COPD, CHF and coronary artery disease (CAD) 
were made. 

The veteran died in August 1995.  In September 1995, the 
appellant filed a claim of entitlement to service connection 
for the cause of the veteran's death.  She further requested 
that the veteran's claim for entitlement for compensation 
under the provisions of 38 U.S.C.A. § 1151 which was pending 
at the time of his death, be continued.  The RO treated the 
latter request as a claim of entitlement to accrued benefits.   

By rating action of February 1996, the RO denied entitlement 
to accrued benefits based upon the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and denied the claim of entitlement to 
service connection for the cause of the veteran's death.  

The appellant filed a Notice of Disagreement in April 1996.  
Therein she argued that the veteran's illness dated back to 
service when he sustained a bayonet wound in the stomach 
which required hospitalization.  She stated that after 
service he was operated on ten times by VA and military 
hospitals.  She stated that in 1974 and 1975 he had two 
surgeries at Army hospitals, and that after the first surgery 
he received post operative care during which at doctor 
removed steel staples although the veteran informed the 
doctor that they were permanent.  She indicated that the 
veteran then had to return to an Army Hospital to correct the 
error.  She stated that after the two surgeries the veteran 
contracted leukemia, and maintains that this was due to blood 
transfusions which were associated with treatment for the 
veteran's stomach condition which in turn was due to him 
sustaining a bayonet wound in service.  In sum, she 
maintained that the veteran's health problems were the result 
of a bayonet wound sustained in service and resulting 
infections causing numerous surgeries, a weakened condition 
and a general deterioration of health.  

The appellant presented testimony at a hearing held at the RO 
in December 1996.  She testified that she married the veteran 
in 1971, and believed that he had eight surgeries prior to 
1971 (two of which were conducted at an Army hospital), and 
two after 1971.  (hearing transcript [T.] 2-3).  The 
appellant stated that she was arguing that the veteran 
received improper treatment at a VAMC for taking stainless 
steel sutures out which had been put in at an Army Hospital 
and which she believes were intended to be permanent.  She 
also stated that compensation under the provisions of 
38 U.S.C.A. § 1151 was warranted because blood transfusions 
performed at an Army hospital resulted in a diagnosis of 
leukemia.  The appellant also stated that she thought the 
cause of the veteran's death was related to service by virtue 
of so many operations on his stomach and for leukemia which 
affected his heart.  (T. 8).  She testified that the veteran 
told her that he had been hospitalized for several weeks 
during service due to a bayonet wound to the stomach 
sustained overseas.  (T. 8).  

At the December 1996 hearing the appellant furnished several 
statements in support of her claim in which she basically 
maintained that: (1) the veteran was given a blood 
transfusion in approximately 1974-1975 at an Army Hospital 
which she believes resulting in a diagnosis of leukemia; (2) 
a VA doctor improperly removed permanent staples, causing 
permanent damage, and (3) that doctors at an Army hospital 
misdiagnosed diabetes.  

As indicted in the Introduction, in May 1997 the Board denied 
the claim of entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 and remanded the claim of entitlement to service 
connection for the cause of the veteran's death brought under 
the provisions of 38 U.S.C.A. § 1151. 

In July 1997, VA medical records dated from 1991 to 1995 were 
received for the record, some but not all of which were 
duplicates of those previously on file.  The records show 
that in May 1991, the veteran was treated for an acute 
intestinal obstruction.  The records also reflect that the 
veteran was hospitalized from June to July 1992 for treatment 
of small bowel obstruction and CLL.  

Additional medical records indicated that the veteran was 
hospitalized in August 1994.  It was noted that he had been 
transferred from a private emergency room where he had gone 
into severe respiratory distress and presented to the VA 
emergency room with progressive respiratory failure.  While 
hospitalized the veteran underwent endotracheal intubation 
for ventilatory support.  Final diagnoses of acute pulmonary 
edema and CHF, secondary to arteriosclerotic coronary artery 
disease with sever left ventricular dilation and dysfunction; 
CLL with thrombocytopenia and cholelithiasis were made.  

In September 1994, X-ray films of the chest were taken which 
revealed that since 1992, the liver and spleen appeared to 
have increased in size and were massive.  Also shown was a 
fine nodular pattern throughout both lungs, possibly the 
result of scarring from interval chemotherapy. Other 
possibilities included a variety of infections or leukemic 
infiltrates.   

The evidence shows that the veteran was hospitalized at a VA 
facility in mid-August 1995, just prior to his death.  Upon 
admission, he complained of substernal chest pain associated 
with palpitation and radiating into the left arm.  It was 
noted that the veteran had missed one or two days of 
medication and that he still smoked.  The veteran was 
discharged in stable condition.  The discharge diagnoses were 
paroxysmal supraventricular tachycardia, coronary heart 
disease with angina and noninsulin dependent diabetes 
mellitus.  

In September 2000, the RO denied the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  

Analysis

Initial Matters

(i.)  Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

With respect to the newly enacted duty to assist provisions, 
the Board finds that such duty has been fulfilled.  The Board 
remanded this issue in May 1997 in order that all available 
VA treatment medical treatment records could be obtained.  As 
indicated above, additional medical records were obtained and 
have been associated with the veteran's VA claims folder.  It 
now appears that all available VA records dated from the 
veteran's discharge from service until the time of his death 
have been obtained.  Neither the appellant nor her 
representative have identified any additional evidence and/or 
requested that such be obtained.  

Furthermore, the Board remanded this issue in May 1997 in 
part to enable the appellant and her representative to 
clarify their contentions.  In the remand, the Board 
requested that the RO contact the appellant and her 
representative in order to ascertain whether they intended to 
pursue an appeal as to the claim of entitlement to service 
connection for the cause of the veteran's death brought under 
the provisions of 38 U.S.C.A. § 1151 and if so, to specify 
their contentions as to this matter, particularly with 
respect to the nature of the alleged relationship between VA 
medical treatment and the cause of the veteran's death.  

In both May 1997 and February 1998, the RO issued 
correspondence to the appellant asking whether she intended 
to pursue the issue of entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. §  1154 and if so, requesting that she specify 
her contentions.  In February 1998, the RO received a reply 
from the appellant's representative, indicating that the 
appellant intended to pursue and appeal, but containing no 
specific contentions in that regard.  Subsequently, no 
specific contentions pertaining to the claim at issue have 
been presented by either the appellant or her representative.  

Both the appellant and her representative have been given an 
opportunity to provide contentions pertaining to the claim in 
response to correspondence from the RO dated in 1997 and 1998 
and have not done so.  Accordingly, the claim is ready for 
appellate adjudication.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

(ii.)  Karnas considerations

As previously mentioned, the controlling statute in this 
case, 38 U.S.C.A. § 1151, was amended, effective for claims 
filed on or after October 1, 1997.  The appellant's claim was 
filed prior to October 1, 1997, and thus the former version 
of 38 U.S.C.A. § 1151 can be applied to her claim, i.e. since 
that version is more favorable to her.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); Gardner, supra.  The former version 
of 38 U.S.C.A. § 1151 is considered to be more favorable 
since it has been interpreted as not requiring any "fault" by 
VA for a claimant to recover.  That is, in this case, the 
appellant would need only to show that the veteran's death 
was the result of such VA hospitalization, medical or 
surgical treatment.  

Discussion

As noted above, in its May 1997 remanded the Board requested 
the appellant and her attorney to clarify her contentions 
concerning her claim under 38 U.S.C.A. § 1151.  As indicated 
above, the appellant and her attorney did not shed further 
light on this matter.  

Upon reviewing the record, the Board has pieced together 
contentions advanced by the appellant pursuant to a claim 
under the provisions of 38 U.S.C.A. § 1151.  These more 
specific contentions will be addressed by the Board in 
addition to the appellant's general contention that VA 
treatment cause or hastened the veteran's death.

Specific Contentions

With respect to the claim of entitlement to the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
the following specific contentions have been advanced:

(1) The appellant maintains that in approximately 1974 or 
1975, the veteran received a blood transfusion, apparently 
at William Beaumont Army Hospital, which she believed 
caused leukemia.

(2) The appellant contends that doctors at William Beaumont 
Army Hospital misdiagnosed diabetes.

(3) The appellant also maintains that in approximately 1975 
or 1976, a VA doctor removed steel staples from the 
veteran's stomach, which she believes were intended to be 
permanent, thereby causing permanent damage. 

With respect to contentions (1) [in approximately 1974 or 
1975, the veteran received a blood transfusion, apparently at 
William Beaumont Army Hospital, which she believed caused 
leukemia] and (2) [doctors at William Beaumont Army Hospital 
misdiagnosed diabetes], the provisions of 38 U.S.C.A. § 1151 
apply only to the disability or death caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
Veterans Affairs, either by a Department employee or in a 
Department facility as defined in 38 U.S.C.A. § 1701(3)(A).  
The William Beaumont Army Hospital is not a VA facility, nor 
is there any indication that that facility falls under the 
definition of 38 U.S.C.A. § 1701(3) by virtue of being: (A) a 
facility over which VA has direct jurisdiction; (B) a 
government facility for which VA contracts; or (C) a public 
or private facility at which VA provides recreational 
activities for patients.  See 38 U.S.C.A. § 1701(3).  
Accordingly, the provisions of 38 U.S.C.A. § 1151 are not 
even applicable to these two contentions of the appellant.  

The Board notes in passing that even if the William Beaumont 
Army Hospital met the definition of a VA facility under 
38 U.S.C.A. § 1701, which it does not, there is no competent 
medical evidence: that the transfusion caused leukemia; 
leukemia was in any way responsible for the veteran's death; 
physicians misdiagnosed diabetes; and diabetes was in any way 
responsible for the veteran's death.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinions as to such 
matters are entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

The appellant also maintains that in 1975 or 1976, a VA 
doctor removed stainless steel staples from the veteran's 
stomach, which she believes were intended to be permanent, 
thereby causing permanent damage.  The appellant has 
identified no medical evidence which supports this theory, 
nor does the record contain evidence supporting this theory.  

The Board observes that contrary to the appellant's 
references to a "bayonet wound" the veteran purportedly 
sustained during service, there is no evidence of such wound 
in the veteran's service medical records.  The record does 
contain VA medical records which reflect that the veteran was 
hospitalized in November 1975 due to a chief complaint of 
incisional hernias which were scheduled for repair.  On 
November 6, 1975 he underwent repair of his incisional 
hernias with wire sutures.  The discharge report indicated 
that the wound healed well and that the veteran was 
discharged on November 15, 1975 at which time there were no 
wound problems.  There is no subsequent mention of removal of 
staples.  Furthermore, the medical records do not reflect 
that the removal of staples, even if this in fact occurred, 
was related in any way to the cause of the veteran's death 
due to myocardial infarction.  

In sum, the appellant's first two contentions fail at the 
outset because the treatment alleged was not provided at a VA 
facility.  Moreover, none of the three specific contentions 
advanced by the appellant are supported by any medical 
evidence whatsoever.  
  
General Contentions

The appellant generally maintains that the veteran's death 
was hastened or caused by VA treatment.  The principal and 
only cause of the veteran's death listed on the death 
certificate was myocardial infarction.  The evidence reflects 
that the veteran had a history of myocardial infarction in 
1985.  The record reflects that heart problems were not 
evident thereafter until 1994, at which time they were 
diagnosed and treated by VA until the time of the veteran's 
death.  The evidence also shows that the veteran had 
significant health problems, including CLL and diabetes, for 
which he was treated from the mid 1970's forward.  

The Board has carefully reviewed the record on appeal, 
including numerous VA medical treatment records, and has been 
unable to identify any evidence which supports the 
appellant's contention.  The appellant has not pointed to any 
such evidence.  She relies instead exclusively on her own lay 
contentions.  As indicated above, the appellant's lay 
opinions on medical matters are not competent evidence.

In short, neither the appellant or her representative have 
identified any evidence which establishes or even suggests 
that the veteran incurred any additional disability as a 
result of VA treatment, nor is the evidence of record 
indicative of such.   The only support for the appellant's 
contentions, both general and specific, consists of her own 
statements.  Although the Board has no reason to doubt her 
sincerity, as indicated above these statements are not 
competent medical evidence with regard to this issue.  There 
is no evidence that she has the requisite medical expertise 
to enter a medical judgment as to any relationship between 
the treatment provided by VA and the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Other contention

The Board notes in passing that the veteran filed a claim for 
benefits under 38 U.S.C.A. § 1151 in December 1994.  Although 
his contentions are not especially clear, in essence he 
appeared to contend that in 1993 or 1994 his congestive heart 
disease was misdiagnosed as pneumonia.  It does not appear 
that the appellant has adopted that contention, but for the 
sake of completeness the Board will briefly address it.  
 
There is no medical evidence which supports an allegation of 
misdiagnosis of congestive heart disease, and there is no 
medical evidence that such alleged misdiagnosis in any way 
caused or contributed to the cause of the veteran's death.  
There is no indication that the veteran was a trained medical 
professional and his opinion as to medical matters is 
entitled to no weight.

Conclusion

In summary, there is no competent medical evidence of record 
which establishes or even suggests that the veteran's death 
was caused or hastened by VA treatment.  The Board finds that 
the preponderance of the evidence is against the appellant's 
claim. The claim is therefore denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

